Citation Nr: 1627749	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-04 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the Veteran's claim for service connection for a cervical spine disability, but denied it on the merits.

Although the RO reopened this claim, the Board must determine of its own accord whether reopening is warranted before it may address the claims on the merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

This appeal was processed using the VBMS paperless claims processing system. The Virtual VA system also contains additional records pertinent to the present appeal.


FINDINGS OF FACT

1.  In an unappealed October 1987 rating decision, the RO denied the claim of entitlement to service connection for a cervical spine disability. 

2.  The additional evidence received since that last final decision relates to an unestablished fact necessary to substantiate the service connection claim for a cervical spine disorder. 

3.  The evidence is in at least a state of equipoise as to whether the Veteran's cervical spine disability was incurred in service.



CONCLUSION OF LAW

1.  The October 1987 RO decision, which denied the Veteran's claim for service connection for a cervical spine disability, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2015).

2.  New and material evidence has been received since that decision to reopen the service connection claim for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for establishing service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In this decision, the Board is reopening and granting the Veteran's claim of entitlement to service connection for a cervical spine disability.  This award thus represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2015).


II.  Analysis

Service connection for a cervical spine disorder was denied on the merits in an October 1987 rating decision.  The Veteran was notified of this decision and her appellate rights in a letter dated later that same month, in accordance with 38 C.F.R. § 19.25 (2015).  She did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (concerning the requirements and time limits for initiating and perfecting an appeal).  

Moreover, new and material evidence was not received within one year of the October 1987 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, this rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a); 20.1103.

Here, new and material evidence has been received in the form of medical evidence addressing the nature of the Veteran's cervical spine disability and relating her current cervical spine pathology to her in-service neck symptomatology.  See, e.g., May 2011 Letter from M.M., M.D. (diagnosing "multilevel mild to moderate disc changes through the cervical spine" and "chronic cervical spine strain"; noting the Veteran's "well documented" in-service cervical strain; and finding that the current symptomatology is related to her in-service injury in light of the similarity in symptomatology); November 2009 VA Spine Compensation and Pension Examination (noting the Veteran's complaints of chronic neck symptoms, which began during her active service and continued to progressively worsen since that time); January 2012 VA Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ) (diagnosing cervical strain with degenerative changes of the cervical spine).  See also 38 C.F.R. § 3.303 (2015) and Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (concerning the elements required to establish service connection on a direct basis).  See, too, Justus v. Principi, 3 Vet. App. 510 (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.).  At the time of the October 1987 rating decision, the record did not contain medical or lay evidence diagnosing a current cervical spine disability; nor was there evidence indicating a link between the Veteran's cervical spine disability and her active service.  See October 1987 Rating Decision (denying service connection based primarily on the lack of a currently diagnosed cervical spine disability).

This evidence thus relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing entitlement to service connection for a cervical spine disability.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Accordingly, the Veteran's claim for service connection for a cervical spine disorder is reopened upon receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board further finds that a favorable decision may be issued based upon the record as it stands.

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition, such as arthritis, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Here, the available medical records, including VA and private treatment records reflect current cervical spine pathology, including diagnoses of chronic cervical spine strain and degenerative arthritis of the cervical spine.  See, e.g., November 2009 VA Spine Compensation and Pension Examination; May 2011 Letter from M.M., M.D.; January 2012 VA Neck (Cervical Spine) Conditions DBQ.  Thus, a current cervical spine disorder is established.  

Moreover, the Veteran's service treatment records (STRs) reflect that she was hospitalized during her active service for acute service strain, manifested by severe neck and left upper extremity pain.  See, e.g., January 2012 VA Neck (Cervical Spine) Conditions DBQ (describing her in-service cervical spine treatment history).  At the time, her cervical spine condition resulted in her "inability to run, exercise or perform physical training."  See December 1986 Medical Board Report.  The record further indicates that she was thereafter administratively separated from service as a result of this physical disability.  See, e.g., DD Form 214, Certificate of Release or Discharge from Active Duty; October 1987 Rating Decision.

In statements throughout the pendency of the claim, the Veteran has asserted that she experienced progressively worsening cervical spine symptomatology continuing from the time of her in-service injury to the present.  See, e.g., November 2009 VA Spine Compensation and Pension Examination (noting the Veteran's complaints of chronic neck symptoms, which began during her active service and continued to progressively worsen since that time).  The Board notes that the Veteran is competent to report experiencing continuing cervical spine symptomatology during and since her active service, as the onset, frequency, and duration of such symptoms as pain, tenderness, and limitation of motion are certainly capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because she is competent to testify as to factual matters of which she has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.).  See, too, Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  

The Board additionally finds her competent statements of continuing cervical spine symptomatology during and since her active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Veteran's assertions of the onset and continuity of cervical spine symptoms are bolstered by the May 2011 medical opinion submitted by her private treating physician opining that her current cervical spine pathology, diagnosed as "multilevel mild to moderate disc changes through the cervical spine" and "chronic cervical spine strain" was likely related to her in-service cervical spine injury.  See May 2011 Letter from M.M., M.D.  This opinion is supported by rationale, specifically that the Veteran presented in May 2011 with complaints identical to those with which she presented during her active service in 1987.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Further, Dr. M.M. based this opinion on a review of the Veteran's STRs, as well as his familiarity with and long-term treatment of the Veteran.  See id.  And although there is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician or other healthcare provider that has treated the Veteran, such a clinician does have an intimate knowledge of the severity of her condition over a span of time and her reported medical history, which, as noted, the Board has found to be both competent and credible.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).

The Board acknowledges that there are two negative etiological opinions of record in the form of the November 2009 and January 2012 VA cervical spine examination reports; however, the Board declines to accept these opinions.  Wilson v. Derwinski, 2 vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.).  In this regard, the November 2009 opinion failed to address her in service hospitalization for cervical strain and subsequent discharge for physical disability.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, neither opinion adequately accounted for the Veteran's lay assertions of onset and continuity of symptomatology.  See id.  Accordingly, the board finds that the November 2009 and January 2012 VA medical opinions form an inadequate foundation upon which to base a denial of entitlement to service connection.

Accordingly, the Veteran's competent and credible report of a continuity of cervical spine symptomatology, in conjunction with the private medical opinion relating her in-service injury to her current cervical spine pathology, suggests a link between her current cervical spine disability and her active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Therefore, because there is a currently diagnosed cervical spine disability, given the medical evidence of persistent in-service cervical spine symptomatology; considering the competent and credible lay and medical evidence of a continued neck pathology during and since the Veteran's active service, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's cervical spine disorder.  

When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's cervical spine disability is as likely as not attributable to her active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for a cervical spine disorder.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a cervical spine disorder is reopened.

Service connection for a cervical spine disability is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


